Citation Nr: 0306205	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating evaluation for 
psychoneurosis, anxiety reaction with hypertension syndrome, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  


REMAND

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA) which became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

While the VCAA became law in November 2000, and the veteran 
filed his claim for an increased rating evaluation for his 
psychoneurosis, anxiety reaction with hyperventilation 
syndrome, in February 1998, the record on appeal contains no 
reference to the VCAA.  In this regard, the Board would 
observe that the December 1998 statement of the case provided 
to the veteran cited only 38 U.S.C. § 5107 informing the 
veteran that he had "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  The concept of 
a "well-grounded" claim was eliminated by the VCAA.  

In light of the interval of time between the date the VCAA 
became law in November 2000, and the date the veteran's file 
was certified to the Board in March 2002, the RO should have 
informed the veteran of the provisions of the VCAA to ensure 
due process in this case.  Under these circumstances, the 
Board believes that the RO should notify the veteran of the 
provisions of the VCAA prior to appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

The RO should undertake any additional 
development contemplated by the VCAA, 
including, but not limited to, informing 
the veteran of the provisions of the 
VCAA, as well as the division of 
responsibilities between the VA and the 
veteran in obtaining evidence necessary 
to substantiate his claim.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with 
this appeal.  No action is required of the veteran until he 
is notified.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




